DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The “vacuuma” terms should be deleted or replaced by vacuum in the original specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim(s) 1-8, 11-12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2012/0235335) (“Hayashi”) in view of Kroetz et al. (US 2020/0273826; Filed: Feb. 24, 2020) (“Kroetz”). Hayashi discloses:
Claim 1: a body (FIG. 8A, 50); vacuum assembly installed at the body and configured to provide decompression to a bottom surface of the substrate to support the substrate at an upper surface of the body (all structures have modulus of elasticity), wherein the vacuum assembly comprises: a conductive vacuum pad configured to contact the substrate (40A/44); and a sealing member (60) between the vacuum pad and the body and electrically connected to the vacuum pad;
Claim 2: wherein the vacuum pad is configured to be tiltable with respect to an axis perpendicular to an upper surface of the body (FIG. 9A/9B);
Claim 4: wherein the sealing member is provided as a material that has a resistance value smaller than a resistance value of the vacuum pad (60 is rubber 1013 ohm/sq; 40A is “synthetic resin, for example, resin such as polybenzimidazole (PBI) and is preferably made of a reinforced synthetic resin containing carbon fiber in PBI.” Around 1015 (PBT, or synthetic resin); 1013 < 1015; references were used to establish resistance values of materials disclosed in Hayashi; “Electrical Properties of Plastic Materials” (p. 2) and “SURFACE RESISTIVITY AND TRIBOELECTRICICATION” (p. 5));
Claim 6: wherein the vacuum pad comprises: a head portion contacting the bottom surface of the substrate; an insertion portion inserted in the body; and a contact portion between the head portion and the insertion portion and contacting the sealing member, and wherein the contact portion is provided in a curved shape (FIG. 8A/8B; 44 curves with 60 at 46 (“concave” is curved shape));
Claim 7: wherein a radius of a curvature of the sealing member in a cross-section and a radius of a curvature of the contact portion in a cross-section are the same (60 fits into 44 at 46);
Claim 8: wherein the vacuum pad comprises: a hole (45) in communication with a vacuuma line (54), the vacuum line being provided in the body and configured to provide decompression to the bottom surface of the substrate (40 has modulus of elasticity); and a ring protrusion at an edge area of an upper surface of the vacuum pad (40A);
Claim 11: a body (FIG. 8A, 50); and a vacuuma assembly installed in the body and supporting the substrate, the vacuum assembly forming at least a part of a discharging path and configured to remove electrostatic charges from the substrate (all structures have a coefficient of conductivity/resistance); wherein the vacuum assembly comprises: a conductive vacuum pad (40A/44) contacting the substrate and configured to be tiltable with respect to an axis perpendicular to an upper surface of the body (FIG. 9A/9B); a conductive ring provided at the lower part of the vacuum pad and electrically connected to the vacuum pad (60 is rubber 1013 ohm/sq; 40A is “synthetic resin, for example, resin such as polybenzimidazole (PBI) and is preferably made of a reinforced synthetic resin containing carbon fiber in PBI.” Around 1015 (PBT, or synthetic resin); 1013 < 1015; references were used to establish resistance values of materials disclosed in Hayashi; “Electrical Properties of Plastic Materials” (p. 2) and “SURFACE RESISTIVITY AND TRIBOELECTRICICATION” (p. 5));
Claim 12: wherein the conductive ring is provided as a material that has a resistance value smaller than a resistance value of the vacuum pad (60 is rubber 1013 ohm/sq; 40A is “synthetic resin, for example, resin such as polybenzimidazole (PBI) and is preferably made of a reinforced synthetic resin containing carbon fiber in PBI.” Around 1015 (PBT, or synthetic resin); 1013 < 1015; references were used to establish resistance values of materials disclosed in Hayashi; “Electrical Properties of Plastic Materials” (p. 2) and “SURFACE RESISTIVITY AND TRIBOELECTRICICATION” (p. 5));
Claim 16: wherein the body further comprises a base with a seating portion (FIG. 8B, 55) for seating the conductivity ring thereon; a radius of a curvature of the conductivity ring in a cross-section is smaller than a radius of a curvature of the seating portion in a cross-section (FIG. 8B);
Claim 17: wherein the vacuum assembly comprises a fixing member (40B) configured to reduce the likelihood the vacuum pad from deviating from the base, wherein the fixing member comprises: a main body portion inserted into a penetration hole formed at the vacuum pad; and a locking portion extending laterally from the main body portion such that the locking portion overlaps with the base when seen from above (FIG. 8A);
Claim 18: an index module with a load port on which a container configured to store a substrate is placed (in S1); and a processing module configured to perform a treatment process on the substrate, wherein a robot (A/D) with a transfer hand for transferring the substrate is provided at the index module and/or the processing module (in S2), wherein the transfer hand comprises: a body with a finger, a main body, and a base installed at the finger or the main body (FIG. 1/2A/2B); and a vacuum assembly installed at the body and supporting the substrate at an upper surface of the body by vacuum pressurea bottom surface of the substrate (FIG. 8A, 45/etc.), wherein the vacuum assembly comprises: a conductive vacuum pad (44) contacting the substrate and provided to be tiltable with respect to an axis perpendicular to the upper surface of the body (FIG. 9A-9B); and a conductive ring (60; all structures have a coefficient of conductivity/resistance) provided between the vacuum pad and the base (50), and contacting and electrically connecting to the vacuum pad and the base, wherein the base is electrically connected to the main body or the finger;
Claim 20: an interface module (S3) which connects the processing module and an outer processing apparatus which performs treatment process different from the processing module, wherein any one of the index module, the processing module, and the interface module is provided with a robot with the transfer hand.

Hayashi does not directly show:
Claim 1: wherein the sealing member is configured to be grounded;
a current path to ground exists from the vacuum pad through the sealing member and through the body when the vacuum pad is not in contact with the body;
Claim 3: wherein the body is configured to be grounded and the sealing member is electrically connected to the body and configured to be grounded;
Claim 5: wherein the body is provided as a material that has a resistance value smaller than the resistance value of the sealing member;
Claim 11: the discharging path to ground exists from the vacuum pad through the conductive ring and through the body when the vacuum pad is not in contact with the body;
Claim 18: the main body or the finger being configured to be grounded;
a discharging path to ground exists from the vacuum pad through the conductive ring and through the body when the vacuum pad is not in contact with the body.

Kroetz shows a similar device having:
Claim 1: wherein the sealing member is configured to be grounded (paragraph [0037]; FIG. 2A; grounded pad 108 is connected to sealing member 218 to ground sealing member 218);
a current path to ground exists from the vacuum pad through the sealing member and through the body when the vacuum pad is not in contact with the body (Hayashi shows the structure of the sealing member in FIG. 8A-9B with the vacuum pad in various configurations where the vacuum pad is and is not in contact with the body; Kroetz discloses that the sealing member is configured to be grounded; Kroetz is not used for the arrangement of parts; Kroetz is used for the material properties of the sealing member);
Claim 3: wherein the body is configured to be grounded and the sealing member is electrically connected to the body and configured to be grounded (paragraph [0037]; FIG. 2A; grounded pad 108 is connected to sealing member 218 to ground sealing member 218; 108/218 are connected to body 102);
Claim 5: wherein the body is provided as a material that has a resistance value smaller than the resistance value of the sealing member (paragraph [0030]; aluminum metal has lower resistance value (<1 ohm/sq; “SURFACE RESISTIVITY AND TRIBOELECTRICICATION” (p. 5)) than PBT, or synthetic resin (see Claim 4 above));
Claim 11: the discharging path to ground exists from the vacuum pad through the conductive ring and through the body when the vacuum pad is not in contact with the body (Hayashi shows the structure of the sealing member in FIG. 8A-9B with the vacuum pad in various configurations where the vacuum pad is and is not in contact with the body; Kroetz discloses that the sealing member is configured to be grounded; Kroetz is not used for the arrangement of parts; Kroetz is used for the material properties of the sealing member);
Claim 18: the main body or the finger being configured to be grounded (paragraph [0037]; FIG. 2A; main body 102);
a discharging path to ground exists from the vacuum pad through the conductive ring and through the body when the vacuum pad is not in contact with the body (Hayashi shows the structure of the sealing member in FIG. 8A-9B with the vacuum pad in various configurations where the vacuum pad is and is not in contact with the body; Kroetz discloses that the sealing member is configured to be grounded; Kroetz is not used for the arrangement of parts; Kroetz is used for the material properties of the sealing member);
for the purpose of eliminating static discharge to protect a substrate on the pad to efficiently transfer a substrate that is functional, that will eliminate wasted/damaged substrates (paragraph [0037]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi as taught by Kroetz and include Kroetz’s similar device having:
Claim 1: wherein the sealing member is configured to be grounded;
a current path to ground exists from the vacuum pad through the sealing member and through the body when the vacuum pad is not in contact with the body;
Claim 3: wherein the body is configured to be grounded and the sealing member is electrically connected to the body and configured to be grounded;
Claim 5: wherein the body is provided as a material that has a resistance value smaller than the resistance value of the sealing member;
Claim 11: the discharging path to ground exists from the vacuum pad through the conductive ring and through the body when the vacuum pad is not in contact with the body;
Claim 18: the main body or the finger being configured to be grounded;
a discharging path to ground exists from the vacuum pad through the conductive ring and through the body when the vacuum pad is not in contact with the body;
for the purpose of eliminating static discharge to protect a substrate on the pad to efficiently transfer a substrate that is functional, that will eliminate wasted/damaged substrates.

Claim(s) 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Kroetz and Nagai et al. (US 5192070) (“Nagai”). Hayashi discloses all the limitations of the claims as discussed above; and
Claim 14: wherein the vacuum pad comprises: a hole (45) in communication with a vacuum line (54), the vacuum line being provided in the body and configured to provide decompression to the lower surface of the substrate (all structures have modulus of elasticity); a ring protrusion (40A) at an edge area of an upper surface of the vacuum pad.

Hayashi does not directly show:
Claim 9: wherein the vacuum pad comprises at least one support protrusion at the upper surface of the vacuum pad and placed inside the ring protrusion;
Claim 10: wherein a height of a top end of the support protrusion is lower than a height of a top end of the ring protrusion;
Claim 14: a plurality of support protrusions provided at the upper surface of the vacuum pad and placed further inside than the ring protrusion, wherein a height of a top end of the support protrusions is lower than a height of a top end of the ring protrusion;
Claim 15: wherein the support protrusions are circumferentially spaced apart from one another at the upper surface of the vacuum pad.

Nagai shows a similar device having:
Claim 9: wherein the vacuum pad comprises at least one support protrusion (30b-30c) at the upper surface of the vacuum pad and placed inside the ring protrusion;
Claim 10: wherein a height of a top end of the support protrusion (30b-30c) is lower than a height of a top end of the ring protrusion (FIG. 4);
Claim 14: a plurality of support protrusions (30b-30c) provided at the upper surface of the vacuum pad and placed further inside than the ring protrusion, wherein a height of a top end of the support protrusions is lower than a height of a top end of the ring protrusion (FIG. 4);
Claim 15: wherein the support protrusions (30b-30c) are circumferentially spaced apart from one another at the upper surface of the vacuum pad (FIG. 4);
for the purpose of successfully gripping substrates in order to ensure transferring of the substrates without damaging the substrates. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi and Kroetz as taught by Nagai and include Nagai’s similar device having:
Claim 9: wherein the vacuum pad comprises at least one support protrusion at the upper surface of the vacuum pad and placed inside the ring protrusion;
Claim 10: wherein a height of a top end of the support protrusion is lower than a height of a top end of the ring protrusion;
Claim 14: a plurality of support protrusions provided at the upper surface of the vacuum pad and placed further inside than the ring protrusion, wherein a height of a top end of the support protrusions is lower than a height of a top end of the ring protrusion;
Claim 15: wherein the support protrusions are circumferentially spaced apart from one another at the upper surface of the vacuum pad;
for the purpose of successfully gripping substrates in order to ensure transferring of the substrates without damaging the substrates.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Kroetz, Chintalapati et al. (US 20100178137 A1) (“Chintalapati”), Inao et al. (US 20140169929 A1) (“Inao”), and Young (US 4712674 A) (“Young”). Hayashi discloses all the limitations of the claims as discussed above.

Hayashi does not directly show:
Claim 19: wherein the base is provided as an aluminum material, a surface of the base coated with a material including nickel;
the conductive ring is provided as a material including fluoride-based resin;
the vacuum pad is provided as a material including a conductive plastic.

Chintalapati shows a similar device having:
Claim 19: wherein the base is provided as an aluminum material, a surface of the base coated with a material including nickel (paragraph [0053]);
for the purpose of preventing arcing to protect the substrate during transfer (paragraph [0053]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi and Kroetz as taught by Chintalapati and include Chintalapati’s similar device having:
Claim 19: wherein the base is provided as an aluminum material, a surface of the base coated with a material including nickel;
for the purpose of preventing arcing to protect the substrate during transfer.

Inao shows a similar device having:
Claim 19: the conductive ring is provided as a material including fluoride-based resin (paragraph [0047]);
for the purpose of allowing the conductive ring to stretch to extend the service life of the conductive ring (paragraph [0047]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi and Kroetz as taught by Inao and include Inao’s similar device having:
Claim 19: the conductive ring is provided as a material including fluoride-based resin;
for the purpose of allowing the conductive ring to stretch to extend the service life of the conductive ring.

Young shows a similar device having:
Claim 19: the vacuum pad is provided as a material including a conductive plastic (column 2, lines 45-62);
for the purpose of preventing the substrate from being damaged to reduce cost of materials for substrate manufacturing (column 2, lines 45-62). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi and Kroetz as taught by Young and include Young’s similar device having:
Claim 19: the vacuum pad is provided as a material including a conductive plastic;
for the purpose of preventing the substrate from being damaged to reduce cost of materials for substrate manufacturing.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Kroetz, Inao, and Young. Hayashi discloses all the limitations of the claims as discussed above.

Hayashi does not directly show:
Claim 13: wherein the vacuum pad is provided as a material with a resistance value in the range of about 106 ohms/sq to 109 ohms/sq, wherein the conductivity ring is provided as a material with a resistance value in the range of about 103 ohms/sq to 104 ohms/sq.

Inao shows a similar device having:
Claim 13: wherein the conductivity ring is provided as a material with a resistance value in the range of about 103 ohms/sq to 104 ohms/sq (paragraph [0047]; see current application original specification paragraph [00131] for reference for the resistance value of fluorin-based resin that Inao discloses);
for the purpose of allowing the conductive ring to stretch to extend the service life of the conductive ring (paragraph [0047]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi and Kroetz as taught by Inao and include Inao’s similar device having:
Claim 13: wherein the conductivity ring is provided as a material with a resistance value in the range of about 103 ohms/sq to 104 ohms/sq;
for the purpose of allowing the conductive ring to stretch to extend the service life of the conductive ring.

Young shows a similar device having:
Claim 13: wherein the vacuum pad is provided as a material with a resistance value in the range of about 106 ohms/sq to 109 ohms/sq (column 2, lines 45-62);
for the purpose of preventing the substrate from being damaged to reduce cost of materials for substrate manufacturing (column 2, lines 45-62; 107 ohms/sq). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi and Kroetz as taught by Young and include Young’s similar device having:
Claim 13: wherein the vacuum pad is provided as a material with a resistance value in the range of about 106 ohms/sq to 109 ohms/sq;
for the purpose of preventing the substrate from being damaged to reduce cost of materials for substrate manufacturing.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive except for the 112(b) rejection and all objections.
Re. the amendments of the independent claims, Hayashi shows the structure of the sealing member in FIG. 8A-9B with the vacuum pad in various configurations where the vacuum pad is and is not in contact with the body; Kroetz discloses that the sealing member is configured to be grounded. Kroetz is not used for the arrangement of parts; Kroetz is used for the material properties of the sealing member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652